Exhibit 10.34

 

 

CANCELLATION AGREEMENT

 

 

This Cancellation Agreement dated August ___, 2001, is by and between Carl Rose
(“Rose”) and EpicEdge, Inc., a Texas corporation (“Company”).

 

                WHEREAS, the Company is a party to a Note and Preferred Stock
Purchase Agreement dated ___ 2001 with respect to financing being provided to
the Company.

 

                WHEREAS, as a condition precedent for this financing, Rose is
required to cancel his warrant, dated December 1, 2000, entitling him to
purchase 2,000,000 shares of Company common stock at $0.01 per share
(“Warrant”).

 

                WHEREAS, Rose desires to cancel this Warrant as the financing to
be provided to the Company benefits both the Company and Rose.

 

                NOW, THEREFORE, BE IT RESOLVED, for good and valuable
consideration, the receipt of which is hereby acknowledged and accepted, the
parties hereby agree as follows:

 

                1.             Rose hereby cancels the Warrant, and agrees any
and all rights under the Warrant have been extinguished.

 

 

 

 

 

 

EPICEDGE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Carl Rose

 

Name:

 

 

 

Title:

 

 

 